Citation Nr: 0714200	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1967 
to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The competent evidence of record does not demonstrate right 
ear hearing loss that is considered a disability for VA 
purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of the 
information or evidence needed in order to substantiate the 
claim and it must assist the claimant by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Prior to the initial adjudication 
of the veteran's claim, the RO's letter dated in September 
2003 advised the veteran of the foregoing elements of the 
notice requirements.  In addition, the RO provided letters in 
November 2005 and in May 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  Thus, the Board finds 
that the content requirements of the notice that VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 
 
The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA medical treatment records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In a September 2003 statement, the veteran 
acknowledged that he had no additional treatment providers 
and no further information to present beyond what was 
previously submitted.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In March 1995, the veteran underwent a VA audiological 
examination.  The report noted right ear puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
15

In support of his claim, the veteran submitted private 
audiological examinations, dated in November 1991 and in July 
1996.  Both reports contain uninterpreted puretone audiometry 
graphs which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

A second VA audiological examination was conducted in March 
2004.  At that time, the veteran reported that during service 
he worked on the flight line and was exposed to loud noise.  
The report listed right ear puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The report concluded with a 
diagnosis of mild to moderate sensorineural hearing loss in 
the right ear, and the VA examiner opined that hearing loss 
was likely due to acoustic trauma from aircraft on the flight 
line during the veteran's service.  

At the veteran's request, a third VA audiological examination 
was conducted in January 2006.  The examiner diagnosed normal 
hearing through 2000 Hertz followed by a mild sensorineural 
hearing loss, bilaterally, and noted that the veteran's word 
recognition scores were excellent, bilaterally.  Right ear 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

The Board recognizes that the veteran's hearing worsened 
while in service, as reflected in the service medical 
records.  However, VA does not recognize the current extent 
of the veteran's hearing loss as a disability.  See 38 C.F.R. 
§ 3.385.

The Board finds that the competent evidence of record does 
not support a finding of service connection for right ear 
hearing loss.  The evidence of record does not show a right 
ear hearing disability for VA purposes.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  There is no hearing loss for VA 
purposes as the frequencies of 500, 1000, 2000, 3000, 4000 
Hertz were not 40 decibels or greater, the auditory 
thresholds for at least three of the frequencies were not 26 
decibels or greater, and speech recognition scores were 100 
percent.  38 C.F.R. § 3.385.  Accordingly, service connection 
for right ear hearing loss is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the evidence does 
not show a current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


